UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2013 Rush Enterprises, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 0-20797 (Commission File Number) 74-1733016 (IRS Employer Identification No.) 555 IH-35 South, Suite 500 New Braunfels, Texas (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (830) 626-5200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On March 15 th and 18 th , 2013, the Board of Directors (the Board) of Rush Enterprises, Inc. (the Company), upon the recommendation of the Compensation Committee of the Company (the Compensation Committee), approved the following compensation payments to the Companys named executive officers (as defined in the Companys Proxy Statement for the Annual Meeting of Stockholders held on May 15, 2012): Cash Bonus Payments After a review of competitive market data and the Companys operating results for the 2012 fiscal year, the Compensation Committee approved the following cash bonus payments: Name / Title Cash Bonus W. M. Rusty Rush President, Chief Executive Officer and Director $ W. Marvin Rush Chairman and Director $ Martin A. Naegelin, Jr.
